EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, in the sixth to last line, deleting “ (140)”.
	In claim 12, line 3, replacing “detection device” with --detector--.
	In claim 12, line 4, replacing “detection device” with --detector--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 5812629) discloses a system for active grating position tracking in X-ray differential phase contrast imaging and dark-field imaging (fig. 1), the system comprising: a grating arrangement (G1, G2, and G3) to be positioned between an X-ray source (T) and an X-ray detector (D) of an X-ray imaging device, wherein the grating arrangement comprises a phase grating (G2); and an analyzer grating (G3), wherein the phase grating (G2) is arranged between the X-ray source (T) and the analyzer grating (G3), and the analyzer grating (G3) is arranged between the phase grating (G2) and the X-ray detector (D); a measurement system for determining an alignment of at least one of the gratings of the grating arrangement (abstract: interferometer for aligning the gratings), wherein the measurement system comprises:  a light source (LS) configured for generating a light beam; area located on at least one of the gratings of the grating arrangement (G2, G3), and configured for the light beam; and a detector (D) configured for detecting a pattern of the reflected light beam.  The prior art (e.g., US 2015/0216499 (abstract); and US 2014/0126690 (abstract)) disclose other grating alignment systems.
However, the prior art fails to disclose or fairly suggest a system for active grating position tracking in X-ray differential phase contrast imaging and dark-field imaging, the system including: a processor configured for comparing the reflection pattern with a reference pattern, and to control the X-ray imaging device upon the comparison of the reflection pattern and the reference pattern, in combination with all of the other recitations in the claim. 

Regarding claim 14 and its dependent claim(s), if any, the prior art (e.g., US 5812629) discloses a similar method.  
However, the prior art fails to disclose or fairly suggest a method for active grating position tracking in X-ray differential phase contrast imaging and dark-field imaging, the method including: determining an alignment of the grating by comparing the reflection pattern with a reference pattern; and controlling the X-ray imaging device upon the comparison of the reflection pattern and the reference pattern, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884